Bloodwortii, J.
As it does not appear from the bill of exceptions that a final judgment has been rendered and exceptions filed thereto, a writ of error will not lie to the order sustaining- the demurrer of the plaintiff to the plea of the defendant. Civil Code (1910), § 6138; Braswell v. Macon Savings Bank, 30 Ga. App. 325 (117 S. E. 664), and citations; Samson Tractor Co. v. Furlong, 28 Ga. App. 659 (112 S. E. 903), and citations.

Writ of error dismissed.


Broyles, G. J., and Lúke, J., concur.